PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER &NEUSTADR, L.L.P.1940 DUKE STREET,
ALEXANDRIA, VA 22314


In re Application of: Katsuhide KITAGAWA
Appl. No.: 16/820,766
Filed: March 17, 2020 
Attorney Docket No.: 528740US
For:  LUBRICATION MECHANISM FOR BEARING OF VEHICLE ELECTRIC MOTOR
::::: :


DECISION ON PETITION UNDER 37 C.F.R. §1.181




This is a decision on the petition under 37 C.F.R. 1.181, filed June 27, 2022, requesting consideration of document (AA) and (AO) cited in Information Disclosure Statement filed on June 16, 2022. No petition fee is required.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the examiner has considered the document (AA) and (AO) on a PTO-1449 form which was mailed on July 13, 2022.

Therefore, the petition is dismissed as moot, as relief request has already been provided.

Any questions regarding this decision should be directed to T. C. Patel, Supervisory Patent Examiner, at 571-272-2098.


/ANDREA L WELLINGTON/
Andrea Wellington, Director
Technology Center 2800


AW:tp:th